DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1 through 22, 24 and 25 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Kim (US20190285683A1, 09-19-2019) teaches a method for condition monitoring an electrical equipment (Abstract, partial discharging detecting system) comprising: detecting partial discharge impulses generated in the electrical equipment for at least one power cycle (Fig. 6; [0049]); obtaining first data representing the detected partial discharge impulses for the at least one power cycle ([0064], Fig. 2, S215); obtaining second data by phase-resolving the first data (0065-0066); obtaining third data by regularizing the second data (0153); 
Kim further teaches comparing the waveforms of the partial discharge with final output but fails to discuss the 10analyzing the third data into a first component and at least one second component; obtaining phase information of the first component; shifting the first component and the at least one second component in consideration of the obtained phase information; and generating a signal indicating a health state of the electrical equipment by 15comparing the shifted first and second components of the third data with their counterparts associated with an unhealthy electrical 
Similar reasoning is applied to Independent Claims 12 and 25. It is for this reason that these independent claims, along with their dependent claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863  

/NATALIE HULS/Primary Examiner, Art Unit 2863